                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                 KNOXVILLE DIVISION

 JESSE PIERCE and MICHAEL PIERCE,    )
 on behalf of themselves and all others
                                     )
 similarly situated,                 )                CASE NO. 3:13-cv-641
                                     )
 Plaintiffs,                         )                Magistrate Judge: Debra C. Poplin
 vs.                                 )
                                     )
 WYNDHAM VACATION RESORTS,           )                COLLECTIVE ACTION COMPLAINT
 INC., and WYNDHAM VACATION          )                FOR VIOLATIONS OF THE FAIR
 OWNERSHIP, INC.,                    )                LABOR STANDARDS ACT OF 1938
                                     )
 Defendants.                         )
 ____________________________________)

                     PLAINTIFFS’ MOTION TO ASCERTAIN STATUS

        Come Plaintiffs and respectfully file this Motion to Ascertain Status regarding the

 Court’s reassessment of damages following appeal.

        On April 29, 2019, the Sixth Circuit Court of Appeals rendered its opinion on the appeal

 of the above-captioned matter, confirming liability and remanding the case back to this Court

 solely to reassess damages. Doc. 50-2, Sixth Cir. Op.

        On July 10, 2019, the parties filed a Joint Status Report agreeing that the Court could

 reassess damages based on the Sixth Circuit’s April 29, 2019 Opinion and the current record, and

 also proposed a briefing schedule on this issue. Doc. 464, Joint Status Report.

        By Order entered July 12, 2019, the Court set a briefing schedule for opening briefs,

 responses to opening briefs and reply briefs. Per the Court’s July 12, 2019 Order briefing was to

 conclude by October 4, 2019. Doc. 465, Order.

        In accordance with the Court’s July 12, 2019 Order, the parties submitted their respective

 briefs, which concluded with the parties’ reply briefs being filed on October 4, 2019.




Case 3:13-cv-00641-DCP Document 474 Filed 10/08/20 Page 1 of 3 PageID #: 18538
        The matter has been under advisement with the Court for a little over a year.

        As the Court is aware, Plaintiffs contend that Defendants owe them millions of dollars in

 unpaid overtime wages stretching back a decade to October 23, 2010, for which they have yet to

 receive payment. To compound matters, many of the Plaintiffs continue to work – or look for

 work – in the timeshare industry, which has been devastated by the effects of COVID-19,

 resulting in many layoffs, furloughs, terminations, and financial hardship. As a result, Plaintiffs’

 counsel regularly and routinely receive calls from their clients regarding the case status.

        Counsel for Plaintiffs are fully aware and respect the fact that the Court has a full docket

 and many other cases which compete for the Court’s time and attention. So that counsel for

 Plaintiffs’ may accurately respond to client inquiries regarding status, Plaintiffs respectfully

 request that the Court set a status conference or otherwise provide the parties with the status of

 the case, including the anticipated date by which the Court expects to render an opinion

 reassessing damages.

                                               Respectfully submitted,

                                               DICKINSON WRIGHT PLLC

                                               By: /s/ Martin D. Holmes
                                                       Martin D. Holmes, # 012122
                                                       Peter F. Klett, #012688
                                                       M. Reid Estes, Jr., #009043
                                                       Autumn L. Gentry #20766
                                                       Fifth Third Center, Suite 800
                                                       424 Church Street
                                                       Nashville, TN 37219
                                                       Phone: (615) 244-6538
                                                       mdholmes@dickinsonwright.com
                                                       pklett@dickinsonwright.com
                                                       restes@dickinsonwright.com
                                                       agentry@dickinsonwright.com

                                                Attorneys for Plaintiffs and Opt-In Plaintiffs

                                                  2



Case 3:13-cv-00641-DCP Document 474 Filed 10/08/20 Page 2 of 3 PageID #: 18539
                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 8, 2010, a true and correct copy of the foregoing has been
 served on the following individuals via the court’s electronic service:

 Craig A. Cowart                                     D. Christopher Lauderdale
 Colby S. Morgan, Jr.                                Jackson Lewis P.C.
 Jackson Lewis P.C.                                  15 South Main Street, Suite 700
 999 Shady Grove Rd., Suite 110                      Greenville, SC 29601
 Memphis, TN 38120                                   christopher.lauderdale@jacksonlewis.com
 craig.cowart@jacksonlewis.com
 colby.morgan@jacksonlewis.com

 William J. Anthony
 Jackson Lewis P.C.
 18 Corporate Woods Boulevard
 Albany, NY 12211
 william.anthony@jacksonlewis.com


                                                             /s/ Martin D. Holmes
                                                             Martin D. Holmes

 4829-7733-7806 v1 [57404-1]




                                                 3



Case 3:13-cv-00641-DCP Document 474 Filed 10/08/20 Page 3 of 3 PageID #: 18540
